NOT FOR PUBLICATION                           [Dkt. Ent. 131]

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


CHNJ INVESTORS, LLC,
     Plaintiff,                     Civil No. 12-1467 (RMB/KMW)
           v.                             OPINION
ROGER KOGER, et al.,

Defendants.



APPEARANCES:

LisaAnne R. Bicocchi, Esquire
Michael S. Horn, Esquire
Patrick Papalia, Esquire
Archer & Greiner, P.C.
Court Plaza South, West Wing
21 Main Street, Suite353
Hackensack, New Jersey 07601-7095

     Attorneys for Plaintiff

Robert T. Koger
82940-083
Hope Village RRC
2840 Langston Place SE
Washington, Dc 20020

     Defendant

BUMB, UNITED STATES DISTRICT JUDGE:

     Plaintiff, CHNJ Investors, LLC, is a limited liability

company.   See Declaration of Ved Parkash, dated December 2, 2015

[Docket No. 101] (“Parkash Dec.”) ¶2.   Defendant Robert T. Koger

was the sole shareholder, President and Secretary of Defendant
Molinaro/Koger, Inc., and “was responsible for business

development” from 1994 to July 2011. PUF, at 2.   (“PUF” refers

to Plaintiff’s Statement of Undisputed Material Facts [Docket

Ent. No. 131-2].) The parties do not dispute that Molinaro was

“an international hotel real estate brokerage and advisory firm”

that “specializ[ed] in hotel transactions.” PUF, at 3.

     In 2010, CHNJ claims that it consulted Koger to act as

broker in the purchase of a loan secured primarily by real and

personal property and improvements in Cherry Hill, New Jersey

(“the Loan”) that was in foreclosure. PUF, at 1. The Loan was

held by MTGLQ Investors, LP c/o Archon Group L.P. (“MTGLQ”),

which was seeking to sell it. PUF, at 1.

     Defendant denies that he acted as a broker or advisor, see

Defendant’s Response to PUF (“DR”), Docket No. 144, at 1.

According to Koger, the owner of the property, P & P

Hospitality, LLC (“P&P”) had defaulted on the Loan and was

contesting the foreclosure. DUF, at 1. (“DUF” refers to

Defendant’s Statement of Facts, Docket No. 144, at 8).    Koger

avers, in relevant part, that an attorney, Mark Morris, who was

representing P&P, explained to Koger “that the tactics P&P were

employing to delay the foreclosure process had negatively

impacted the relationship between the borrower and the lender.

Morris explained that a group of the principals wanted to

purchase the Loan but that the lender would not sell the Loan to


                                2
them due to the ‘bad blood’ between the groups.”   Id. at 7-8.

Morris had contacted Koger to determine if he could assist by

acquiring the Loan and then selling it to Ved Parkesh and Fajni

Patel, principals of P&P. DUF, at 3.   According to Koger, he had

had a long-standing relationship with Patel, insinuating that is

why Morris approached him. DUF, at 6. Koger further contends

that since he was friends with Patel he agreed to act as an

acquirer of the Loan, and Patel agreed to pay for all Koger’s

attorney’s fees. Defendant Purcell, LLC (“Purcell”) was formed

to acquire the Loan and sell it to Patel and Parkesh who formed

CHNJ to acquire the Loan. DUF, at 7.

     Thereafter, or about November 12, 2010, CHNJ’s principal

signed what Plaintiff characterizes as a Retainer Letter (the

“Retainer”) with Koger for the express interest of CHNJ

acquiring the Loan. PUF, at 5. The Retainer stated, among other

things, that “the Buyer and the Seller shall enter into

discussions and if mutually agreeable enter into a Purchase and

Sale Agreement (“P&S”),” the “Seller shall prepare the initial

draft of the P&S,” and the “Buyer will place a refundable

deposit of One Million dollars ($1,000,000.00) in escrow with

Molinaro Koger.” Id. It provided the retainer would terminate

unless it was accepted by the Seller, which it was when CHNJ

signed it and paid the initial $1,000,000 deposit. Id.




                                3
     Defendant contends that the Retainer was a “Letter of

Intent,” not a retainer agreement, DR at 5, DUF, at 9. Koger

further avers that the “Letter of Intent” was signed by Parkesh

under an entity named SP NY, LLC, a company owned by Koger, but

he did not authorize the signature.

     CHNJ contends that in reality, unbeknownst to it, Koger

entered into the Retainer to defraud CHNJ as he had no intention

of closing a legitimate deal. Parkash Dec. ¶6. Soon after the

Retainer was signed, Koger’s misrepresentations and omissions

began. Id. First, CHNJ avers Koger falsely told CHNJ that

because of the foreclosure MTGLQ would not sell the Loan to CHNJ

or its principals, would not negotiate directly or indirectly

with CHNJ for the Loan, and the only way to effectuate the sale

would be a simultaneous closing with MTGLQ selling the Loan to a

straw man which would in turn sell the Loan over to CHNJ.

Parkash Dec. ¶7. CHNJ agreed with Koger to have him set up a

straw man company to acquire the Loan from MTGLQ and sell it

over to CHNJ, and Koger thereafter represented to CHNJ that he

had created Purcell with himself as a member for that purpose.

PUF, at 10. Indeed, Koger stated in his answers to

Interrogatories:

     “The only business Purcell was engaged in was to
     purchase the Loan on behalf of CHNJ”; “I was a member
     of Purcell. Purcell was formed to acquire the Loan.
     There was no other business that Purcell was engaged
     in. There was no income generated by Purcell”; “My


                                4
     role was in capacity as member of Purcell whereby
     Purcell negotiated a contract with Archon [MTGLQ] and
     Purcell negotiated a back to back contract with CHNJ”;
     and “They asked whether I would form a company and act
     as a straw buyer and flip them the Loan.”

Declaration of LisaAnne R. Bicocchi, Esq., dated December 21,

2016 (“Bicocchi Dec.”) ¶8, Ex. E Nos. 1-2, 10; PUF, at 6-7.    In

reality, CHNJ contends, Koger controlled Purcell for no

legitimate purpose and used it merely to commit fraud. PUF, at

8. The supposed “representatives” of Purcell who executed

documents on behalf of Purcell and the resulting documents were

all phony. See PUF, at 11, PUF, at 23.

     In stark contrast, Defendant admits to owning and

controlling Purcell, DR at 6, but states that Plaintiff knew

precisely why Purcell was set up – and although he claims that

the terms “straw buyer” and “flip” are “ambiguous,” DR at 6,

Koger contends that he was conducting the transaction as

Plaintiff had intended it. DUF, at 9-10.

     Thereafter, pursuant to the so-called Retainer, CHNJ

executed a series of documents Koger falsely represented were

genuine, necessary, and relevant to Purcell obtaining the Loan

from MTGLQ and selling it over to CHNJ, and CHNJ released a

substantial amount of money from escrow, all of which was lost.

PUF, at 14, 17, 19-22, 35-36, 40, 42-46, 48, 50, 68.

     CHNJ avers that Koger falsely told CHNJ that Purcell

entered into a Confidentiality Agreement with MTGLQ that


                                5
prohibited Purcell from communicating with CHNJ about the Loan

as a condition precedent to negotiations with MTGLQ, and he

provided CHNJ with a bogus Confidentiality Agreement indicating

it was signed by “Terry Lloyd” of “Purcell Investments” on

January 20, 2011. PUF, at 11. Koger, however, concealed from

CHNJ that Terry Lloyd was an employee of Koger’s who died in

February 2010. Id.

     Defendant denies that the Confidentiality Agreement was

bogus only because the term “bogus” is unambiguous. DR, at 11.

Moreover, Kroger does not deny that David Miller’s signature was

a forgery and the document was a fake, instead contending that

the person Miller is “of no legal significance.” DR, at 12. This

is so, Koger avers, because CHNJ was well aware of what he was

doing, and his conduct was done at the behest of Morris. To

state it differently, “Plaintiff knew and understood at all

times it was dealing with Koger.” Id.

     CHNJ avers that Koger led it to believe that two sets of

Purchase and Sale Agreements and amendments were necessary as

part of the transaction: “back end” ones between CHNJ and

Purcell and “front end” counterparts between Purcell and MTGLQ.

Parkash Dec. ¶12. All of these documents that Koger presented to

CHNJ were fraudulent too, CHNJ argues, which CHNJ did not know

at the time. Id. They bore the signature of a David Miller of

Purcell, but there was no David Miller ever associated with


                                6
Purcell. PUF, at 23. Again, Koger does not deny this. Indeed,

CHNJ points to evidence where Koger gave sworn deposition

testimony in another action that he did not know anyone at all

named David Miller. Id. He testified that no David Miller was an

officer or member of Purcell, and no David Miller ever had any

association with Molinaro. Id. The signatures were fake. In

response, Koger asserts in his opposition that he “had authority

to bind Purcell and by signing a name, any name, this expressed

Defendant’s intent.” [Docket No. 144, pg. 32]. See also DR, at

14. It was irrelevant, Koger avers because CHNJ knew that it was

dealing with Koger. DR, at 12.

     As CHNJ presents, Koger presented CHNJ with a fraudulent

“front end” Purchase and Sale Agreement, dated April 27, 2011

(the “front end PSA”) that he represented was entered into

between MTGLQ and Purcell to purchase the Loan for $15,500,000.

PUF, at 12. It indicates that the “Buyer’s Notice Person” is

“David Miller” and is signed by “David Miller,” a “member” of

Purcell. Id. Again, as CHNJ has provided evidence of – and Koger

has not disputed beyond bold allegations -, Koger withheld from

CHNJ that there was no David Miller affiliated with Purcell,

Koger, or Molinaro; the signature was a forgery; and the

document was a fake. Id. As such, CHNJG contends, Koger misled

CHNJ that the $15,500,000 stated in the front-end PSA was the

best possible price at which the Loan could be acquired from


                                 7
MTGLQ, when in fact MTGLQ was willing to sell the Loan to

Purcell for $12,500,000. Parkash Dec. ¶14. Again, Koger replies

that this was the intent of the parties. DR, at 14.

     Similarly, CHNJ produces evidence that at about the same

time Koger provided CHNJ with the front end PSA, he provided

CHNJ with a fraudulent “back end” Purchase and Sale Agreement,

dated April 27, 2011 (the “back end PSA”), that he induced CHNJ

to sign by falsely presenting it to CHNJ as a valid agreement

for CHNJ to purchase the Loan from Purcell for $15,500,000 after

Purcell obtained the Loan from MTGLQ pursuant to the front end

PSA. PUF, at 14. The back-end PSA indicates that the “Seller’s

Notice Person” is “David Miller” and bears a signature of “David

Miller” as “member” of Purcell. Id. Believing everything to be

legitimate, CHNJ executed the back-end PSA and CHNJ’s initial

$1,000,000 deposit was placed in escrow. PUF, at 17. Again,

Defendant does not dispute that Miller was a fake signature but

contends that he, in essence, was carrying out the intent of

Plaintiff.

     Thereafter, on or about May 19, 2011, Koger presented CHNJ

with a fraudulent front end First Amendment to the PSA and a

fraudulent corollary back end First Amendment to the PSA, both

of which bore a signature by “David Miller” and indicated his

title was “V.P.” of Purcell. PUF, at 19. The front end First

Amendment stated that the $1,000,000 CHNJ had deposited to


                                8
escrow was to be released by MTGLQ and would be a credit to the

$15,500,000 purchase price, leaving a $14,500,000 balance to be

paid at closing, and the bogus back end First Amendment provided

that CHNJ consented to Purcell, the “Seller,” authorizing

release of the $1,000,000 deposit that was being held in escrow

and the deposit being a credit to the purchase price of the Loan

leaving a $14,500,000 balance due at closing. Id. The back end

First Amendment also provided CHNJ could purchase extensions of

the closing date for $25,000 per week, increased the Seller’s

Fee to be paid to Purcell, and directed that the sum of $25,000

be paid to counsel for Purcell. Id.

     CHNJ avers that it relied on Koger’s representations and

believing the documents and the deal to be legitimate, CHNJ

executed the back end First Amendment, paid an “Additional

Deposit” of $1,000,000 into escrow believing it would be applied

as partial payment of the purchase price of the Loan as the back

end PSA falsely represented it would be, and authorized release

of $1,025,000 from escrow to MTGLQ. PUF, at 20. CHNJ thereafter

authorized a series of five more disbursements of $25,000 each

to be released from escrow to MTGLQ over the next five weeks for

additional weekly extensions. Id. In total, CHNJ authorized

$1,150,000 to be disbursed from escrow to MTGLQ, all of which

was forfeited to MTGLQ when the deal failed to close as a result

of Koger’s fraud. PUF, at 20, 43.


                                9
     During due diligence, CHNJ came to believe that $15,500,000

was not the lowest price at which Purcell could purchase the

Loan from MTGLQ and that Koger intended to divert the $3,000,000

premium that would have been paid by CHNJ to himself. Parkash

Dec. ¶18. When CHNJ learned this, the purchase price was

adjusted to $12,500,000, and CHNJ agreed to pay Koger a fee of

$500,000. Id. But Koger continued to conceal from CHNJ his

overall fraud and lack of intent to ever close the sale of the

Loan. Id. Unaware of the fraud, CHNJ relied on the purchase

price adjustment and Koger’s agreement to accept a $500,000 fee

and continued to move forward with what CHNJ believed was a

valid deal for Purcell to purchase the Loan from MTGLQ and sell

it to CHNJ. Id.

     On or about June 24, 2011, Koger presented CHNJ with a

fraudulent back end Second Amendment to the PSA between Purcell

and CHNJ that bore a bogus signature by “David Miller” as

“member” of Purcell. PUF, at 21. Unaware this too was fake, CHNJ

executed the back end Second Amendment, which indicated the

amended price for the Loan was $12,500,000, provided an

additional $825,000 was to be released from escrow to Purcell,

and contained a false acknowledgement that upon payment of the

$825,000, Purcell “will have the sum of $1,825,000.00 on account

of the Purchase Price, leaving a balance due at Closing of Ten

Million Six Hundred Seventy-Five Thousand Dollars


                               10
($10,675,000.00).” Id. This was false because Purcell was not

holding $1,825,000 “on account of the Purchase Price” of the

Loan and was never going to pay the $825,000 over to MTGLQ to

reduce the balance due or close a deal with MTGLQ and CHNJ. Id.

In reliance on Koger’s representations and unaware of the fraud,

CHNJ authorized release from escrow of $825,000 to Purcell and

$25,000 to Purcell’s attorney. Id. ¶20.

     On or about July 1, 2011, Koger presented CHNJ with what

CHNJ contends was fraudulent front and back end Third Amendments

to the PSA, which both bore signatures by “David Miller” as

“member” of Purcell. PUF, at 22. The front end Third Amendment

falsely stated that a total of $1,825,000 in deposit moneys had

been released to MTGLQ and would be credited against the

Purchase Price at closing. Id. CHNJ states that I was not aware

that Koger had already diverted the $825,000 it released from

escrow to Purcell to HEI Hospitality Fund III, LP, a company

Koger owned, and to Koger’s wife in June 2011. Id. The back end

Third Amendment falsely stated that a total of $1,825,000 in

deposit moneys had been released to Purcell and would “be

credited against Purchase Price at Closing.” Id. Because Koger

failed to tell CHNJ the true facts, including that he had

diverted the $825,000 from Purcell and $1,825,000 would not be

credited to the Purchase Price at Closing, CHNJ executed the

Third Amendment. Id.


                               11
     Unaware of the fraud and in reliance on Koger’s

representations and the false documents he presented, CHNJ

contends that it lost a total of $2,000,000. In addition to the

$2,000,000, CHNJ also provided Koger a $150,000 loan based on

his representation that he would repay it. Koger has defrauded

CHNJ out of this $150,000 because he did not repay the loan and

never intended to. Id.

     As to the $150,000 loan, Defendant simply responds that

CHNJ’s “statement is speculative and conclusory.” DR, at 49.

Importantly, he does not deny it. As to the $2,000,000,

Defendant lays out that the PSAs, including amendments, were

enforceable in that CHNJ had legal counsel and that CHNJ

understood at all times they were dealing with Koger who had

authority to bind Purcell, in order to accomplish CHNJ’s

objective.

     On September 4, 2013, the United States filed a criminal

complaint against Koger, charging him with conspiracy to commit

wire fraud and wire fraud, in violation of Title 18, United

States Code, Sections 1343 and 1349 in connection with a scheme

to defraud and to obtain money and property by false pretenses,

representations, and promises, that was conducted by several

persons, including Koger and Jonathan Propp (“Propp”), the Chief

Operating Officer of Molinaro, in connection with Molinaro. PUF,

at 63. On January 16, 2014, Koger entered a plea of guilty to


                               12
wire fraud in violation of 18 U.S.C. §1343 and conspiracy to

commit wire fraud in violation of 18 U.S.C. §1349. Id. In

connection with the plea agreement, Koger stipulated to a

Statement of Facts, dated February 16, 2014 (“Koger’s Statement

of Facts”). Id.

Koger stipulates in his Statement of Facts that he committed

wire fraud and conspiracy to commit wire fraud by “execut[ing] a

series of illegal ‘flips’ of hotels.” PUF, at 64. Koger

stipulates that he executed these illegal flips by convincing

his clients to sell their properties to straw buyers that Koger

created and controlled using simultaneous front-end and back-end

transactions and diverted the funds received by the straw buyers

for his own benefit. Id. He assumed identities of other persons

to pose as the owners of the straw buyers. Id. Koger stipulates

that Lloyd was an employee of Koger’s whose name Koger used to

sign documents on behalf of straw man intermediaries in

fraudulent deals notwithstanding Lloyd died in February 2010.

Id. Importantly, however, the Stipulated Facts do not

specifically address the CHNJ transaction here.

LEGAL ANALYSIS

     Summary Judgment

     Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”   Fed. R.


                               13
Civ. P. 56(a).   A fact is “material” only if it might impact the

“outcome of the suit under the governing law.” Gonzalez v. Sec’y

of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012).     A

dispute is “genuine” if the evidence would allow a reasonable

jury to find for the nonmoving party. Id.

     In determining the existence of a genuine dispute of

material fact, a court’s role is not to weigh the evidence; all

reasonable inferences and doubts should be resolved in favor of

the nonmoving party. Melrose, Inc. v. City of Pittsburgh, 613

F.3d 380, 387 (3d Cir. 2010).   However, a mere “scintilla of

evidence,” without more, will not give rise to a genuine dispute

for trial. Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

2001).   Moreover, a court need not adopt the version of facts

asserted by the nonmoving party if those facts are “utterly

discredited by the record [so] that no reasonable jury” could

believe them. Scott v. Harris, 550 U.S. 372, 380 (2007).    In the

face of such evidence, summary judgment is still appropriate

“where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party.” Walsh v. Krantz,

386 F.App’x 334, 338 (3d Cir. 2010).

     The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions

on file, and any affidavits “that the non-movant has failed to

establish one or more essential elements of its case.”


                                14
Connection Training Servs. v. City of Phila., 358 F. App’x 315,

318 (3d Cir. 2009).   “If the moving party meets its burden, the

burden then shifts to the non-movant to establish that summary

judgment is inappropriate.” Id.    In the face of a properly

supported motion for summary judgment, the nonmovant’s burden is

rigorous: he “must point to concrete evidence in the record”;

mere allegations, conclusions, conjecture, and speculation will

not defeat summary judgment. Orsatti v. New Jersey State Police,

71 F.3d 480, 484 (3d Cir. 1995); accord. Jackson v. Danberg, 594

F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v. Advanced

Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir. 2009)

(“[S]peculation and conjecture may not defeat summary

judgment.”).   Moreover, “the court need only determine if the

nonmoving party can produce admissible evidence regarding a

disputed issue of material fact at trial”; the evidence does not

need to be in admissible form at the time of summary

judgment.   FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir.

2016).

     A. Counts One, Two, Four, Six, Seven, Eight and Nine

     The evidence presented shows there is a genuine issue of

material fact as to the necessary elements of each of these

causes of action, i.e. the intent of the parties. CHNJ’s

submission sets forth several instances of fraud, yet Koger has




                                  15
disputed the instances by claiming, under penalty of perjury,

that he was only acting consistent with the parties’ intent.

Accordingly, because it cannot be said that the undisputed

evidence establishes that there is no genuine issue of material

fact that Koger committed fraud and/or malpractice against CHNJ,

summary judgment as to these Counts will be denied without

prejudice.1

     A. Count Three – Unjust Enrichment

     Unjust enrichment action “rests on the equitable principle

that a person shall not be allowed to enrich himself unjustly at

the expense of another, and on the principle of whatsoever it is

certain a man ought to do, that the law supposes him to have

promised to do.” Bergen County Sewer Authority v. Borough of

Bergenfield, 142 N.J. Super. 438, 455 (Law Div. 1976). The

undisputed evidence which Defendant has not genuinely disputed,

demonstrated that Defendant did not do what he promised to do

for CHNJ, and he enriched himself unjustly at CHNJ’s expense.

Defendant does not deny he received the Loan.   Nor does he deny




1 The Court is well aware that Defendant Koger has admitted to
criminal conduct related to the type of conduct at issue in this
case. Koger, however, has disputed material facts under penalty
of perjury. A person who makes false statements before this
Court is subject to criminal penalties, see 18 U.S.C. §§ 1621-
23; United States v. Gross, 511 F.2d 910, 914-15 (3d Cir. 1975)
(holding that making a false declarations to a tribunal is “a
species of perjury” and may be criminally punishable as such).

                               16
that he did not repay the Loan. Accordingly, summary judgment as

to CHNJ is granted on its Third Count for unjust enrichment.

CONCLUSION

     Accordingly, for the above reasons, Summary Judgment is

Denied Without Prejudice as to Counts One, Two, Four, Six,

Seven, Eight and Nine, and Summary Judgment is Granted as to

Count Three.



                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              UNITED STATES DISTRICT JUDGE
Date: September 25, 2019




                               17
